Citation Nr: 0207814	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  95-28 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether September 1984, August 1985, October 1985, and 
September 1988 rating decisions were clearly and unmistakably 
erroneous (CUE) in denying entitlement to a disability rating 
in excess of 30 percent for posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to an effective date prior to August 24, 
1993, for a grant of a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and co-worker


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from August 1996 and May 1998 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In July 1999, the veteran testified before the 
undersigned Member of the Board in Washington, D.C.

In a November 1999 decision, the Board denied the veteran's 
claim as to CUE in September 1984, August 1985, October 1985, 
and September 1988 rating decisions which denied entitlement 
to a disability rating in excess of 30 percent for PTSD.  In 
addition, the Board granted an effective date to August 24, 
1993, for a grant of TDIU.

The veteran subsequently filed a motion for reconsideration 
of the November 1999 Board decision.  That motion was denied 
in April 2000.  The veteran thereafter appealed the November 
1999 Board decision to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  On April 17, 
2001, the Court vacated the Board's November 1999 decision 
and granted VA's unopposed motion to remand for re-
adjudication due to the enactment of the Veterans Claims 
Assistance Act of 2000.  

With respect other procedural matters, the Board additionally 
notes that the veteran had appealed the assigned disability 
rating for his service-connected PTSD.  In a May 1997 rating 
decision the RO granted entitlement to a 100 percent 
schedular rating for PTSD.  The Board finds that the 
assignment of the 100 percent schedular rating constitutes a 
grant of the benefit sought on appeal, and that the issue of 
entitlement to an increased rating for PTSD is no longer 
within the Board's purview.  

The veteran also perfected an appeal to the RO's February 
1993 denial of an increased rating for the residuals of shell 
fragment wounds to the left arm and left leg, as well as the 
denial of service connection for a low back disorder.  In an 
August 1996 substantive appeal the veteran withdrew his 
appeal as to those issues.  As such, they are no longer in 
appellate status.  

Finally, in a June 1996 rating decision the RO denied 
entitlement to a compensable disability rating for chronic 
epididymitis and included that issue as an issue on appeal in 
a June 1996 supplemental statement of the case.  In the 
August 1996 substantive appeal the veteran expressed 
disagreement with the denial of an increased rating for 
chronic epididymitis.  In an August 1998 rating decision the 
RO assigned a 10 percent rating for chronic orchialgia 
(formerly chronic epididymitis), and in the November 1998 
substantive appeal the veteran withdrew his appeal of the 
rating assigned for the genital disorder.  The Board also 
finds, therefore, that the issue of an increased rating for 
the genital disorder is no longer in appellate status.  

REMAND

Following the Court's April 2001 order vacating the Board's 
November 1999 decision, the veteran submitted a statement to 
the RO in March 2002.  In the statement, the veteran raised 
the additional issue of CUE in a prior RO decision of April 
23, 1975.  In particular, the veteran contended that the RO 
had erred in not establishing service connection for 
depressive neurosis, given that depressive neurosis was 
related to the symptomatology associated with his service-
connected PTSD.  Furthermore, the veteran contended that 
there was evidence of his inability to work as early as 1974.  

In this instance, the RO has not reviewed the April 1975 
rating decision in order to determine whether it was based on 
clear and unmistakable error.  The Board does not have 
jurisdiction to decide that issue in the first instance.  A 
finding of CUE in the April 1975 decision which denied 
service connection for depressive neurosis could possibly 
impact on the current issues on appeal.  Accordingly, because 
the matters currently on appeal are closely intertwined with 
the pending claim of CUE in the April 1975 RO decision, it is 
the Board's conclusion that it would be most appropriate to 
defer consideration on the two claims perfected for appeal 
until action on the CUE claim has been completed.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

The RO should take necessary steps to adjudicate 
the veteran's claim of CUE in the RO's April 1975 
decision which denied service connection for 
depressive neurosis.  In the event that the claim 
is denied, the RO should provide the veteran and 
his accredited representative with proper 
notification of his appellate rights.  The 
veteran should then be allowed an appropriate 
period in which to respond, and the case 
thereafter should be returned to the Board, if in 
order.  

The Board intimates no opinion as to the ultimate outcome of 
this case. The veteran need take no action until notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




